Citation Nr: 0417485	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cause of death, to 
include entitlement to benefits under the provisions of 38 
U.S.C.A. § 1318 (West 2002).

2.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from December 1951 to December 1955, 
and from January 1956 to March 1965.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of the appellant's hearing before the Board, 
appellant expressed continued interest in also pursuing a 
claim for pension benefits based on additional dependents 
and/or expenses that were not previously considered.  
However, a December 2002 regional office (RO) decision denied 
a claim to add certain dependents and there is no indication 
that the appellant filed a notice of disagreement with this 
decision.  There is also no indication that any other claim 
arising out of the issue of entitlement to pension benefits 
has been developed for current appellate review.  
Consequently, the Board finds that the issue of entitlement 
to death pension benefits is not currently a matter for 
appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.





REMAND

I.  Entitlement to Benefits pursuant to 38 U.S.C.A. § 1318

A review of the veteran's claims file reflects that for more 
than ten years prior to the veteran's death in June of 2001, 
the veteran was service-connected for multiple disabilities, 
including schizophrenic reaction, which had been assigned a 
50 percent rating since March 1970.  While the veteran's 
combined rating prior to death was 60 percent, the record 
clearly reflects that he filed claims for a total disability 
rating based on individual unemployability in March 1982, 
which was denied in April 1982, and in January 1983, which 
was denied that same month.  Thereafter, in July 1987, the RO 
acknowledged that the veteran had again requested that the RO 
consider entitlement to a total disability rating based on 
individual unemployability, the veteran was provided with 
appropriate forms, and the veteran was further advised that 
no further action would be taken on the claim until the RO 
received a completed VA Form 21-8940.  Although there is no 
indication that this form was ever submitted by the veteran 
as requested by the RO, there is an indication that the 
veteran was scheduled for evaluations to consider the 
veteran's eligibility for vocational rehabilitation services 
in October 1987 and April 1988, and there is no indication in 
the record as to the results of any such evaluations or 
whether the veteran reported for either evaluation.

In this regard, the Board first observes that the surviving 
spouse of a deceased veteran is eligible for dependency and 
indemnity compensation (DIC) benefits "as if" the veteran's 
death were service connected, if the veteran was, at the time 
of death, "in receipt of or entitled to receive" compensation 
for a service-connected disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1); 38 
C.F.R. § 3.22 (2003).

The Board notes that, although the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") in Wingo v. West, 11 Vet. App. 307 (1998) determined 
that such "hypothetical entitlement" could only be pursued by 
a survivor under section 1318 if there was no determination 
on the issue during the veteran's lifetime, the United States 
Court of Appeals for the Federal Circuit determined, in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001), that VA's regulations governing the same language in 
section 1318 and section 1311 were inconsistent, allowing 
survivors to claim hypothetical entitlement under section 
1311 without regard to determinations made in the veteran's 
lifetime.  The Federal Circuit ordered VA to revise its 
regulations so that survivors' rights were consistent under 
both statutes.  Revised regulations were published.  67 Fed. 
Reg. 16,309, 16,317 (April 5, 2002).  Even more recent 
authority also supports the new regulations' bar of 
"hypothetical entitlement" claims.  National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  However, based on the fact 
that appellant's claim was filed prior to April 5, 2002, the 
Board finds that, for purposes of this case, the 
determination of the veteran's entitlement to a total rating 
for purposes of DIC is not governed by the determination 
during his lifetime.

With regard to the first theory of entitlement, based on 
actual receipt of an assigned 100 percent rating, it is noted 
that in this case, the veteran was not in receipt of a total 
rating for 10 years prior to his death.  However, with regard 
to the theory of "hypothetical entitlement" to DIC benefits, 
the evidence of record at the time of the veteran's death 
establishes that the veteran had again sought consideration 
for a total disability rating based on individual 
unemployability in July 1987, and that while there is no 
indication that he completed and returned VA Form 21-8940 for 
processing, he was apparently scheduled for evaluations for 
VA vocational rehabilitation services in October 1987 and 
March 1988.  The record also does not indicate whether the 
veteran reported for either evaluation or the results of any 
such evaluation.  The Board also notes that although 
treatment records from September 1995 do not seem to indicate 
that the veteran's service-connected psychiatric disability 
was manifested by symptoms that were severely disabling, 
earlier records from 1987 and 1990 depict much more severe 
impairment.

In summary, the Board finds that the record would imply the 
need for the RO to additionally consider entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 (West 2002).  The Board 
further notes that prior to such consideration, the appellant 
would need to be notified that she may prove "hypothetical 
entitlement," the evidence that would support such a claim, 
and the respective obligations of VA and appellant in 
obtaining such evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Development of the claim to be undertaken 
by the VA should at least include efforts to obtain any 
separate vocational rehabilitation file that may have been 
maintained for the veteran separate and distinct from his 
regular claims folder.  


II.  The Claim for Service Connection for Cause of Death

The Board also notes that in the two death certificates 
contained in the record (one is only partially completed and 
as opposed to the one dated the following day, does not 
include the contributory cause of deep vein thrombosis), it 
is noted that an autopsy was conducted and that it was used 
in determining the cause of death.  However, the Board's 
review of the VA terminal hospital records contained in the 
claims folder does not reflect any autopsy report.  
Consequently, the Board finds that remand of this matter is 
also necessary to determine whether such a separate report 
exists, and if so, to obtain a copy of the report and 
associate it with the claims file.  While in remand status, 
after the report has been obtained or reasonable efforts to 
locate the report have been exhausted without success, the 
claims file should be furnished to an appropriate physician 
for his or her review of the file and opinions as to whether 
it is at least as likely as not that service-connected 
disability caused the veteran's death or whether it is at 
least as likely as not that service-connected disability 
contributed substantially and materially to cause the 
veteran's death. 

As the remaining issue of entitlement to payment of DEA 
benefits under Chapter 35, Title 38, United States Code, is 
derivative of this claim, any action with respect to this 
issue will be stayed pending the notice and development 
identified above.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA) and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  Steps should be taken to determine 
whether a VA autopsy report was prepared 
for the veteran, and if so, a copy of the 
report should be obtained and associated 
with the claims file.  

3.  Steps should be taken to obtain any 
separate VA vocational rehabilitation 
file that may have been maintained for 
the veteran separate and distinct from 
his regular claims folder.

4.  After the VA autopsy report has been 
obtained or reasonable efforts to locate 
the VA autopsy report have been exhausted 
without success, the claims file should 
be furnished to an appropriate physician 
for his or her review of the file and 
opinions as to whether it is at least as 
likely as not that service-connected 
disability caused the veteran's death or 
whether it is at least as likely as not 
that service-connected disability 
contributed substantially and materially 
to cause the veteran's death. 

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



